PER CURIAM.
Suit by union firemen against 14 non-union firemen, seeking contribution for expenses incurred by the union members in litigation which allegedly benefited the defendants. Twelve of the defendants filed answer and a two-count counterclaim.
Trial by jury resulted in verdict for the 12 defendants on plaintiffs’ petition, verdict for $500 for each of the 12 defendants on count one of their counterclaim, and in favor of the plaintiffs on count two of the counterclaim. Judgment was entered on the verdicts.
The trial court overruled plaintiffs’ after trial motions as to their petition but granted them a new trial as to count one of the counterclaim and ordered a new trial on liability and damages. Defendants’ motions directed to the judgment entered on count two were overruled. Defendants lodged this appeal.
As earlier noted, 14 individuals were named as parties-defendants in the suit filed by plaintiffs. The judgment entered below makes no mention of defendants Cotter and Thurman. Appellants’ brief avers a pretrial agreement between these two defendants and plaintiffs, but the record and judgment are silent as to them.
Rule 74.01, V.A.M.R., and § 511.020, RSMo 1969, provide that a judgment is the final determination of the rights of the parties in the action. For a judgment to be final and appealable it must ordinarily dispose of all parties and all issues and leave nothing for further determination. Lewis v. Esselman, 512 S.W.2d 423 (Mo.App.1974). The judgment herein failing to dispose of *203defendants Cotter and Thurman renders this appeal premature. Wile v. Donovan, 514 S.W.2d 177 (Mo.App.1974).
Appeal dismissed.
All concur.